Citation Nr: 0613475	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-41 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder, and, if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August to December 1984 and from October 1986 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which determined that new and 
material evidence was not received sufficient to reopen a 
claim for service connection for a low back disorder.

In an October 2003 decision, the Board pointed out that the 
veteran had not been issued a statement of the case (SOC) 
regarding the issue of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30, and requested that the RO 
issue the veteran the SOC and afford him the opportunity to 
perfect an appeal should he so desire.  In April 2004, the RO 
issued the SOC.  To date, the veteran has not responded with 
a substantive appeal regarding this issue, and, as such, this 
issue is not on appeal before the Board at this time. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a low back disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a low back disorder, 
based on de novo review, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service 
connection for a low back disorder, finding that that the 
veteran's back problems resolved in service and that he had 
no current disability of the low back.  

2.  Evidence received since the May 1997 decision relates to 
an unestablished fact (a current diagnosis by X-rays of 
encroachment of L5 on S1 with some mild disc narrowing) 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim of service connection 
for a low back disorder.


CONCLUSION OF LAW

Evidence received since the May 1997 RO decision is new and 
material, and a claim of service connection for a low back 
disorder may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has a low back disorder related 
to an inservice injury to his low back.  

In May 1997, the RO denied service connection for a low back 
disorder, finding, essentially, there was no objective 
evidence of residual disability shown at separation or on VA 
examination.  The veteran was notified of the decision and of 
his appellate rights, and he did not appeal.  The May 1997 RO 
decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in May 1997, the RO denied service connection 
for a low back disorder on the basis that the evidence of 
record did not include a diagnosis of a low back disorder.  

At the time of the May 1997 decision denying service 
connection for a low back disorder, the record included the 
following:  service medical records (which document May 1993 
treatment for low back pain following trauma); the veteran's 
September 1996 report of examination prior to separation 
(which showed the veteran's spine was evaluated as normal); a 
September 1996 report of medical history (which was positive 
for recurrent low back pain); the veteran's February 1997 
claim for service connection for a low back problem; and the 
report of a February 1997 VA examination, with X-rays, 
showing no current disorder status post acute lumbosacral 
strain with occasional pain.  The record in May 1997 did not 
include any medical diagnosis of a low back disorder.  

Since the May 1997 decision, evidence received includes: a 
June 2004 statement from the veteran indicating that he 
wishes to reopen his claim for service connection for a low 
back disorder and asserting that he now has medical evidence 
of residuals of his inservice injury; an April 2004 X-ray 
report from a private facility showing encroachment of L5 on 
S1 with some mild disc narrowing; and an August 2004 
statement asserting that the X-ray report constitutes new and 
material evidence and that his low back disorder is related 
to his inservice back injuries and to his duty with the 101st 
Airborne involving quarterly 20k marches with a 50 pound 
rucksack.  

As the previous denial of service connection was premised on 
a finding that there was no evidence of residual low back 
disability shown, for evidence to be new and material in this 
matter, (i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to include a 
diagnosis of a low back disorder.  Since the May 1997 RO 
decision, additional evidence has been received that is both 
new and material.  In June 2004, records were received 
showing the veteran was treated in April 2004 at the Alabama 
Family Practice, P.C., for problems including low back pain.  
The records include the report of X-rays of the lumbar spine 
documenting encroachment of L5 on S1 with some mild disc 
narrowing.  This new evidence is thus material, since it goes 
towards a diagnosis of a current low back disorder (an 
unestablished fact necessary to substantiate the claim), and 
it raises a reasonable possibility of doing so.  While the 
newly received medical records do not provide a definitive 
nexus with service, they clearly raise the possibility that 
the veteran has a low back disorder related to service.

As new and material evidence has been received, the claim of 
entitlement to service connection for a low back disorder may 
be reopened.  Adjudication of the veteran's claim does not 
end with the determination that new and material evidence has 
been received.  For the reasons detailed in the remand 
section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.


REMAND

Service medical records document a May 1993 injury to the low 
back.  While the veteran's September 1996 examination prior 
to separation indicated that his spine was clinically normal, 
the veteran noted recurrent low back pain on his report of 
medical history and he submitted a claim for service 
connection for a low back disorder in February 1997, shortly 
after separation from service.  On VA examination in February 
1997, the examination did not diagnose a current low back 
disorder.  The veteran now has a current diagnosis of a low 
back disorder: encroachment of L5 on S1 with some mild disc 
narrowing.  A new VA examination is warranted to ascertain 
the likelihood that the veteran's current low back disorder 
is related to service. 

Prior to any examination, an attempt should be made to obtain 
any pertinent VA and private records of back treatment not 
associated with the claims file.  The Board notes that the 
April 2004 private records submitted by the veteran contain a 
notation indicating treatment eight months earlier for 
backache by a Dr. Miller.  No records of any such treatment 
are on file.  

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Ask the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his claim that his low back 
disorder is related to some aspect of his 
period of service.  

2.  Ask the veteran to complete releases 
authorizing VA to request any pertinent 
treatment records from private health 
care providers, including Dr. Miller (as 
reported in the April 2004 record from 
Alabama Family Practices, P.C.).  When 
making any records request, please advise 
the providers that actual treatment 
records are needed, not summaries.  If 
any records are not obtained, advise the 
veteran of that fact and give him an 
opportunity to obtain the records 
himself.
 
3.  After any records are added to the 
claims file, or sufficient time has been 
provided for the veteran to submit such 
records, the veteran should then be 
scheduled for a VA examination to 
determine whether it is at least as 
likely as not that he has a low back 
disorder related to service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence that 
may be of record.      



It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


